—Judgment unanimously affirmed without costs. Memorandum: Supreme Court properly dismissed the petition for a writ of habeas corpus, .brought on the ground that petitioner was not afforded a final parole revocation hearing within 90 days of his waiver of a preliminary hearing. Supreme Court, Bronx County, had properly determined in a prior habeas corpus proceeding that the revocation was timely because petitioner’s *1022attorney had sought and received an adjournment accounting for 48 of the 115 days between the date of the preliminary hearing waiver and the final revocation hearing (see, Executive Law § 259-i [3] [f] [i]; People ex rel. Lewis v Meloni, 233 AD2d 947, lv denied 89 NY2d 807). Thus, “the legality of the detention has been determined by a court of the state on a prior proceeding for a writ of habeas corpus,] * * * and the petition presents no ground not theretofore presented and determined [,] and the court [properly determined] that the ends of justice will not be served by granting it” (CPLR 7003 [b]; see generally, People ex rel. Woodard v Berry, 163 AD2d 759, 760, lv denied 76 NY2d 712). (Appeal from Judgment of Supreme Court, Oneida County, Grow, J. — Habeas Corpus.) Present— Green, J. P., Pine, Hayes, Hurlbutt and Kehoe, JJ.